DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on August 21, 2020, is for a reissue examination for United States Patent Number US 10,054,916 B2, which was issued to Steiner et al. (hereinafter “the ‘916 Patent”).
The application 14/569,618 (hereinafter “the ‘618 Application”) for the ‘916 Patent was filed on December 12, 2014, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on April 7, 2022.
Original claims 1, 16, and 22 have been amended, and no original claim has been canceled; and new claims 25-38 have been added since this reissue application was filed.  Currently, the claims 1-38 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claim 1 recites (i) “a load control device configured to be coupled in series between the power source and the electrical load for controlling the power to the electrical load via a switching circuit” in lines 3-4 and “the load control device is configured to receive the command via the communication circuit of the load control device and to control the power delivered via the switching circuit to the electrical load in response to the command” in lines 28-30, (ii) “a remote ultrasonic transmitter configured to transmit ultrasonic waves characterized by an ultrasonic frequency and an amplitude” in lines 6-7, (iii) “a local ultrasonic transmitter configured to transmit ultrasonic waves at the ultrasonic frequency” in lines 11-12, (iv) “an ultrasonic receiver configured to receive attenuated ultrasonic waves from the remote ultrasonic transmitter and configured to receive reflections of the ultrasonic waves transmitted by the local ultrasonic transmitter” in lines 13-15, and (v) “a control circuit ... configured to: receive, ..., signals representing the attenuated ultrasonic waves and the reflected ultrasonic waves; determine occupancy from the received signals ...; transmit a command ...” in lines 16-25; and, its dependent claims further recites (vi) “an external power supply configured to generate a DC voltage from an AC line voltage of an AC power source” in the claim 6 and (vii) “a battery configured to produce a battery voltage for powering ...” in the claim 7.
The claims 22, 25, and 32 respectively recite the subject matters “remote ultrasonic transmitter,” “local ultrasonic transmitter,” “ultrasonic receiver,” “control circuit” same as what have been mentioned in the above; nonetheless, the dependent claims of the claims 25 and 32 further recites (viii) “a [second] remote ultrasonic transmitter configured to transmit ultrasonic waves characterized by an ultrasonic frequency” in the claim 26, (ix) “a drive circuit configured to energize the ultrasonic transmitting element´ in the claim 27, and (x) “a power supply configured to generate a supply voltage for powering ...” in the claim 28.
First, this reissue application includes claim limitations that use the word “device” recited in the subject matter ”load control device,” which is disclosed as a hardware for a structural element, and the other words “load control” are used for conveying the function without imparting structure in the specification of the ‘916 Patent (See col. 4, line 40 through col. 5, line 49 and “load control device 210” in Fig. 2).  Thus, the term “device” is a substitute for “means” and a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed function “receiving a command via a communication circuit and controlling a power via a switching circuit to an electrical load in response to the command, i.e., load control” in the claim 1.
However, the generic placeholder “device” is modified by “communication circuit” and “switching circuit” which are sufficient structure for achieving specified function.
Accordingly, this claim limitation is not being interpreted under 35 U.S.C. § 112(f), and so it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Furthermore, this reissue application includes claim limitations that use the words “ultrasonic transmitter,” “ultrasonic receiver,” “power supply,” “battery,” and “low phase-noise oscillator circuit,” which are not generic placeholders (i.e., structural terms having their specific structural meanings) for performing the claimed functions “transmitting ultrasonic waves,” “receiving [attenuated or reflected] ultrasonic waves,” “generating a supply voltage for powering,” “directly driving the drive circuit to cause the transmitting element to transmit the ultrasonic waves at the ultrasonic frequency,” in the claims 1, 7, 22, 25, 26, and/or 28.
Therefore, these claim limitations foregoing are not being interpreted under 35 U.S.C. § 112(f), and so they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Second, this reissue application includes claim limitations that use the word “circuit” recited in the subject matter ”control circuit,” which is disclosed as a hardware for a structural element, and the other word “control” is used for conveying the function without imparting structure in the specification of the ‘916 Patent.  Thus, the term “circuit” is a substitute for “means” and a generic placeholder (i.e.,  a non-structural term having no specific structural meaning) for performing the claimed functions “receiving signals representing the attenuated and reflected ultrasonic waves; determining occupancy from the received signals; transmitting a command” or the similar in the claims 1, 22, 25, and 32.
And, the word “control circuit” is modified by functional language “receive, ..., signals representing the attenuated ultrasonic waves and the reflected ultrasonic waves; determine occupancy from the received signals ...; transmit a command ...” recited in the respective claims 1, 22, 25, and 32 by the transition word “configured to”.  Although the generic placeholder “control circuit” is modified by the functional language “being coupled to the communication circuit and the ultrasonic receiver” in those claims, this modification is not sufficient to entirely perform the recited function “receiving signals, determining occupancy from the received signals, and transmitting a command”. 
Accordingly, this claim limitation is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘916 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “control circuit 820” in Fig. 8 and at col. 7, lines 47-51 and col. 15, lines 30-35; however, the corresponding structure disclosed in the specification of the ‘916 Patent requires an algorithm for performing the function foregoing, i.e., receiving signals representing the attenuated ultrasonic waves and the reflected ultrasonic waves, determining occupancy from the received signals, and transmitting a command because said corresponding structure may be microcontroller, programmable logic device, microcomputer, ASIC, or FPGA should be programmed by an algorithm for the function resulted from the algorithm.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Third, this reissue application includes claim limitation that use the word “circuit” recited in the subject matter ”drive circuit,” which is disclosed as a hardware for a structural element, and the other word “drive” is used for conveying the function without imparting structure in the specification of the ‘916 Patent.  Thus, the term “circuit” is a substitute for “means” and a generic placeholder (i.e.,  a non-structural term having no specific structural meaning) for performing the claimed function “energizing the ultrasonic transmitting element” in the claims 27 and 34.
And, the word “drive circuit” is modified by functional language “energize the ultrasonic transmitting element” by the transition word “configured to”.  Although the generic placeholder “drive circuit” is modified by the functional language “being coupled to the communication circuit and the ultrasonic receiver” in the claim, this modification is not sufficient to entirely perform the recited function “energizing the ultrasonic transmitting element”. 
Accordingly, this claim limitation is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘916 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “drive circuit 854” in Fig. 8 and at col. 8, lines 51-58.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Objections
Claims 1, 22, 25, and 32 are objected to because of the following informality:
The reissue applicant amends the original claims 1 and 22.  However, the claim amendment does not comply with 37 CFR § 1.173(b)(2) because there is no change (i) in the phrase “determine occupancy ... at least one of ... [and] [or] and ...” recited in the amended claims 1, lines 20-23, and (ii) in the phrase “detect occupancy ... at least one of: ... [and] [and ...” recited in the amended claim 22, lines 20-26, vis-à-vis the original patent.  See MPEP 1453, V.E. Amendment of Original Patent Claims More Than Once.
Furthermore, the claims 1 and 22 recite the term “the remote ultrasonic transmitter device” in line 26 of the claim 1 and in lines 29-30 of the claim 22, respectively.  However, it has not been specifically clarified in the respective claims 1 and 22, and their correspondingly intervening claims.  Therefore, the Examiner presumes that the term “the remote ultrasonic transmitter device” could be considered as -- the remote ultrasonic transmitter-- in light of the specification since it is not defined in the claims.
The reissue applicant amends the new claim 25 and adds the new claim 32, and the claims 25 and 32 recite the term “the communication circuit” in lines 18 and 24 of the claim 25 and in lines 15 and 20 of the claim 32, respectively.  However, they have not been specifically clarified in the respective claims 25 and 32, and their correspondingly intervening claims.  Therefore, the Examiner presumes that the term “the communication circuit” could be considered as -- the sensor communication circuit-- in light of the specification since it is not defined in the claims.
Furthermore, the claim 25 recites the term “the plurality of remote ultrasonic transmitters” in line 26.  However, it has not been specifically clarified in the claim 25 and its intervening claims.  Therefore, the Examiner presumes that the term “the plurality of remote ultrasonic transmitters” could be considered as --the remote ultrasonic transmitter-- for the purpose of claim rejection.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-38 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In the respective claims 1, 22, 25, and 32, they recite the limitation “the control circuit configured to: receive, ..., signals representing the attenuated ultrasonic waves and the reflected ultrasonic waves; determine occupancy from the received signals ...; transmit a command ...,” or the similar, respectively.  This limitation invokes 35 U.S.C. § 112(f) (See the paragraph 5 in the instant Office action).
However, the disclosure of the ‘916 Patent is devoid any algorithm that performs the function of (i) how to receive signals representing the attenuated ultrasonic waves and the reflected ultrasonic waves, (ii) how to determine occupancy from the received signals, and (iii) how to transmit a command.  Moreover, the structure of the claimed subject matter “control circuit” as a placeholder for performing the claimed functions, which is any one of “microcontroller,” ”PLD,” “microcomputer,” “ASIC,” or “FPGA,” does not perform the entire functions in the claims because the specification of the ‘916 Patent fails to disclose an algorithm to perform the specifically claimed functions.  In fact, the functions claimed in the limitations foregoing are results performed by the structure “microcontroller,” ”PLD,” “microcomputer,” “ASIC,” or “FPGA” using undisclosed algorithm.
Therefore, the claim 1, 22, 25, 32, and their corresponding dependent claims 1-21, 23-24, 26-31, and 33-38 are indefinite and are rejected under 35 U.S.C. § 112(b).
Reissue applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f);
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If the reissue applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR § 1.75(d) and MPEP § 608.01(o) and § 2181.
The claims 2-21 are dependent claims of the claim 1.
The claims 23 and 24 are dependent claims of the claim 22.
The claims 26-31 are dependent claims of the claim 25.
The claims 33-38 are dependent claims of the claim 32.

Claim Rejections - 35 USC § 251
Claims 25-38 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In this case, it is noted that the newly added claims 25 and 32 are improperly broadened by recapture of subject matter, which was surrendered during the original prosecution of the ‘916 Patent.  See MPEP § 1412.02.
First, the Examiner determines that the new claims 25 and 32 are broader in scope than the original independent claims 1 and 22 because the reissue applicant deleted/omitted the original limitation “determine occupancy from the received signals based on at least one of (i) a change in amplitude between the attenuated ultrasonic waves and the characterized amplitude and (ii) a change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency” by the new limitations.
Second, the Examiner determines that the broader aspects of the reissue claims 25 and 32 relate to the omitted limitation foregoing, which was surrendered during the original prosecution of the ‘916 Patent.
Actually, said omitted limitation was introduced during the prosecution of the ‘916 Patent for the purpose of making the claims patentable over a rejection or objection made in the original application (See the application 14/569,618 of the ‘916 Patent, the Applicant’s amendment/response filed on 11/16/2017).  The applicant of the original application 14/569,618 made argument on the record that said limitation was added to obviate the claim rejection (See the application 14/569,618 of the ‘916 Patent, the applicant’s remarks at page 10 filed on 11/16/2017).  Thus, it establishes the omitted limitation relating to subject matters previously surrendered (See MPEP § 1412.02).
Third, the Examiner determines that the reissue claims 25 and 32 were not materially narrowed in other respect, respectively.  
Although the new claim 25 recites a limitation “determine whether there are periods of frequency modulation in the received ultrasonic waves; and generate one or more ultrasonic sense signals in response to determining whether there are periods of frequency modulation in the received ultrasonic waves” and the new claim 32 recites a limitation “determine whether there are periods of amplitude modulation in the received ultrasonic waves; and generate signals in response to determining whether there are periods of amplitude modulation in the received ultrasonic waves,” those limitations are not materially narrowed in other respect, but broader than the omitted limitation foregoing.  Thus, they do not avoid the recapture rule in a manner other respects, so that the claims may not have been enlarged.
Therefore, the narrow scope of the claims in the ‘916 Patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application 14/569,618 of the ‘916 Patent cannot be recaptured by the filing of the present reissue application.
The claims 26-31 are dependent claims of the claim 25.
The claims 33-38 are dependent claims of the claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 10-16, 21-25, 27-29, 31-36, and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Steiner et al. [US 2010/0052576 A1; hereinafter “Steiner”] in view of Cameron, Jr. et al. [US 4,661,720; hereinafter “Cameron”] and Shilling et al. [US 2014/0119160 A1; hereinafter “Shilling”].
Referring to claim 1, Steiner discloses a load control system (i.e., lighting control system 100’ in Fig. 17A) for controlling power (i.e., AC power) delivered from a power source (i.e., AC power supply 102 of Fig. 17A) to an electrical load (i.e., lighting load 104 of Fig. 17A; See Abstract), the system (i.e., said lighting control system) comprising:
a load control device (i.e., dimmer switch 110’ of Fig. 17A) configured to be coupled in series between the power source (i.e., said AC power supply) and the electrical load (i.e., said lighting load) for controlling the power (i.e., said AC power) to the electrical load (i.e., said lighting load; See ¶ [0048] and ¶ [0108]) via a switching circuit (i.e., controllably conductive device 210 of Fig. 2A; See ¶¶ [0058]-[0060]), the load control device (i.e., said dimmer switch) comprising
a load control device communication circuit (i.e., RF receiver 222 of Fig. 2A);
a remote controller (i.e., remote control 130 of Fig. 17A; See ¶¶ [0108]-[0109]); and
a sensor (i.e., remote occupancy sensor 120 in Fig. 17A) comprising:
a sensor communication circuit (i.e., RF transmitter 242 of Fig. 2B);
a control circuit (i.e., controller 230 of Fig. 2B) coupled to the sensor communication circuit (i.e., said RF transmitter being coupled to said controller in Fig. 2B), the control circuit (i.e., said controller) configured to:
receive signals (i.e., occupancy control signal VOCC in Fig. 2B) representing the change of infrared energy in frequency (i.e., infrared energy detected by PIR detector 310 in Fig. 3; See ¶ [0067]);
determine occupancy from the received signals (i.e., said occupancy control signal VOCC; See ¶ [0071]); and
transmit a command (i.e., digital message) via the communication circuit (i.e., said RF transmitter) to the load control device (i.e., said dimmer switch) based on the determination of occupancy (i.e., said digital message comprising appropriate command dependent upon the various operating characteristics of the occupancy sensor and the magnitude of the occupancy control signal VOCC and the ambient light level control signal VAMB; See ¶ [0064]);
wherein the load control device (i.e., said dimmer switch), the remote controller (i.e., said remote control), and the sensor (i.e., said remote occupancy sensor) are each separate devices (See Fig. 17A); and
further wherein the load control device (i.e., said dimmer switch) is configured to receive the command (i.e., said digital message) via the communication circuit of the load control device (i.e., via said RF receiver; See ¶ [0061] AND ¶ [0064]) and to control the power (i.e., said AC power) delivered via the switching circuit (i.e., said controllably conductive device) to the electrical load (i.e., said lighting load) in response to the command (i.e., response to said digital message; See ¶ [0108]).
Steiner does not teach that the sensor comprising: a local ultrasonic transmitter configured to transmit ultrasonic waves at the ultrasonic frequency; an ultrasonic receiver configured to receive reflections of the ultrasonic waves transmitted by the local ultrasonic transmitter; the control circuit coupled to the ultrasonic receiver, the control circuit configured to: receive, via the ultrasonic receiver, signals representing the reflected ultrasonic waves; determine occupancy from the received signals based on a change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency.
	Cameron discloses an occupancy sensor system (See Fig. 1 and Abstract), wherein
a sensor (i.e., occupancy sensor 10 of Fig. 1) comprising:
a local ultrasonic transmitter (i.e., transmitter circuit 30 of Fig. 2) configured to transmit ultrasonic waves (i.e., ultrasonic sound; See col. 2, lines 24-26 and 38-40) at an ultrasonic frequency (i.e., 25kHz; See col. 2, lines 56-63);
an ultrasonic receiver (i.e., receiver 32 of Fig. 2) configured to receive reflections of the ultrasonic waves (i.e., said ultrasonic sound; See col. 2, lines 24-26 and 38-40) transmitted by the local ultrasonic transmitter (i.e., said transmitter circuit; See col. 2, lines 64 through col. 3, line 2);
a control circuit (i.e., circuit including high pass filter 34, band pass filter 36, variable gain amplifier 40, switching circuit 42, narrow band filter 44, and their associated peripheral components in Fig. 2) coupled to the ultrasonic receiver (See Fig. 2, wherein said circuit is coupled to said receiver), the control circuit (i.e., said circuit) configured to:
receive, via the ultrasonic receiver (i.e., said receiver), signals (i.e., reflected ultrasonic signals) representing the reflected ultrasonic waves (See col. 2, lines 64-65);
determine occupancy (i.e., human movement) from the received signals (i.e., reflected ultrasonic signals) based on a change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency (i.e., based on doppler-shift; See col. 1 lines 9-15 and col. 2, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said sensor (i.e., occupancy sensor), as disclosed by Cameron, in said sensor (i.e., remote occupancy sensor), as disclosed by Steiner, for the advantage of improving for switching off the power to the electrical load (i.e., electric load) in the absence of the detection of movement from the change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency (i.e., doppler-shift) of the transmission signal (See Cameron, col. 1, lines 24-27).
Steiner, as modified by Cameron, does not teach that the load control system comprises a remote ultrasonic transmitter configured to transmit ultrasonic waves characterized by an ultrasonic frequency and an amplitude, wherein the remote ultrasonic transmitter does not include a receiver for receiving ultrasonic waves transmitted by the remote ultrasonic transmitter; and the ultrasonic receiver configured to receive attenuated ultrasonic waves from the remote ultrasonic transmitter; the control circuit configured to: receive, via the ultrasonic receiver, signals representing the attenuated ultrasonic waves; determine occupancy from the received signals based on a change in amplitude between the attenuated ultrasonic waves and the characterized amplitude.
Shilling discloses an occupancy sensor system (See Fig. 1 and Abstract), wherein
a remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) configured to transmit ultrasonic waves characterized by an ultrasonic frequency and an amplitude (i.e., ultrasonic transmitter 206 coupled to oscillator circuit 204 generating an approximately 40 kHz signal in Fig. 2; See ¶ [0024]), wherein
the remote ultrasonic transmitter (i.e., said transmitter portion) does not include a receiver (i.e., receiver portion 120 of Fig. 4) for receiving ultrasonic waves transmitted by the remote ultrasonic transmitter (i.e., not co-located; See ¶ [0029] and ¶ [0032]); and
an ultrasonic receiver (i.e., ultrasonic receiver 340 and hardware processing 328 in Fig. 3) configured to receive attenuated ultrasonic waves from the remote ultrasonic transmitter (i.e., collecting the reflected energy; See ¶ [0029]);
a control circuit (i.e., microcontroller 310 of Fig. 3; See ¶¶ [0026]-[0028]) configured to:
receive, via the ultrasonic receiver (i.e., said ultrasonic receiver and hardware processing), signals representing the attenuated ultrasonic waves (i.e., said reflected energy; See Step 504 in Fig. 5 and ¶ [0036]);
determine occupancy from the received signals based on a change in amplitude between the attenuated ultrasonic waves and the characterized amplitude (See Steps 506-508 in Fig. 5 and ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added said remote ultrasonic transmitter (i.e., transmitter portion) and said remote ultrasonic receiver (i.e., ultrasonic receiver and hardware processing), as disclosed by Shilling, to said remote controller (i.e., remote control of Steiner) and said ultrasonic receiver (i.e., receiver of Cameron), respectively, as disclosed by Steiner, as modified by Cameron, for the advantage of providing an occupancy sensor that the ultrasonic receiver can accurately detect occupancy in the space without direct access to the original transmitted ultrasonic waves (i.e., waveform; See Shilling, ¶¶ [0006]-[0007]).

Referring to claim 2, Shilling teaches that the remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) comprises
an ultrasonic transmitting element (i.e., ultrasonic transmitter 206 of Fig. 4),
a drive circuit (i.e., means for generating ultrasonic energy at approximately 40 kHz) for energizing the ultrasonic transmitting element (See ¶ [0019]), and
a low phase-noise oscillator circuit (i.e., local oscillator 204 of Fig. 4) directly driving the drive circuit to cause the ultrasonic transmitting element (i.e., said ultrasonic transmitter) to transmit ultrasonic waves at the ultrasonic frequency (i.e., worst case error at 40 kHz is approximately 10.8 Hz; See ¶ [0031]).

Referring to claim 3, Shilling teaches that the remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) comprises
an internal power supply (i.e., power supply 202 of Fig. 2) generating a supply voltage (e.g., low-voltage or DC power supply) for powering the oscillator circuit (i.e., local oscillator 204 of Fig. 4) and the drive circuit (i.e., means for generating ultrasonic energy at approximately 40 kHz; See ¶ [0021]).

Referring to claim 4, Shilling teaches that
the power supply of the remote ultrasonic transmitter is configured to generate the supply voltage from an AC line voltage of an AC power source (i.e., power source 208 in Fig. 4; See ¶ [0021] and ¶ [0032]).

Referring to claim 5, Shilling teaches that
the remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) is configured to be plugged into an electrical outlet (i.e., electrical outlet 112 of Fig. 1; See ¶ [0022]).

Referring to claim 6, Shilling teaches that
an external power supply (i.e., power source 208 of electrical power; See ¶ [0024]) configured to generate a DC voltage (e.g., low-voltage or DC power supply) from an AC line voltage of an AC power source (See ¶ [0023]); wherein
the power supply (i.e., power supply 202 of Fig. 2) of the remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) is configured to generate the supply voltage from the DC voltage of the external power supply (See ¶ [0021]).

Referring to claim 10, Steiner, as modified by Cameron and Shilling, teaches that
the load control device (i.e., dimmer switch 110’ in Fig. 17A of Steiner) is configured to turn the electrical load (i.e., lighting load 104 in Fig. 17A of Steiner and load 306 in Fig. 3 of Shilling) on and off in response to the ultrasonic waves received by the ultrasonic receiver (See Cameron, col. 2, lines 24-35 and Shilling, ¶ [0025]).

Referring to claim 11, Shilling teaches that
the ultrasonic frequency is 40 kHz ± 2 Hz (i.e., generating approximately 40kHz; See ¶ [0024]).

Referring to claim 12, Steiner teaches that
the electrical load (i.e., lighting load 104 of Fig. 17A) comprises a lighting load (See ¶ [0048]).

Referring to claim 13, Steiner, as modified by Cameron and Shilling, teaches that
the remote ultrasonic transmitter (i.e., transmitter portion 110 in Fig. 4 of Shilling) and the local ultrasonic transmitter (i.e., transmitter circuit 30 in Fig. 2 of Cameron) each continuously transmit the respective ultrasonic waves (i.e., said transmitter portion of Shilling transmits ultrasonic energy at approximately 40 kHz, and said transmitter circuit of Cameron transmits 25kHz transmission frequency; See Shilling, ¶ [0019] and Cameron, col. 3, lines 21-23).

Referring to claim 14, Steiner teaches that
the sensor (i.e., remote occupancy sensor 120 in Fig. 17A) is configured to be mounted to a ceiling (See ¶ [0049]).

Referring to claim 15, Steiner teaches that
the sensor (i.e., remote occupancy sensor 120 in Fig. 17A) is a powered by a battery (See ¶ [0065]).

Referring to claim 16, Steiner teaches that
the sensor communication circuit (i.e., RF transmitter 242 of Fig. 2B) is a wireless communication circuit (i.e., radio-frequency receiver/transmitter circuits; See ¶ [0008] and ¶ [0061]).

Referring to claim 21, Shilling teaches that
the remote ultrasonic transmitter (i.e., transmitter portion 110 in Fig. 4) is configured to be located on a first wall (e.g., a wall having an electrical outlet 112 of Fig. 1; See ¶ [0022]), and the sensor (i.e., receiver portion 120 in Fig. 4) is configured to be located on a second wall (e.g., another wall having a wall box 124 of Fig. 1; See ¶ [0023]), the first wall being different from the second wall (i.e., the mentioned two walls are different because said receiver portion is located remotely from said transmitter portion; See ¶ [0018]).

Referring to claim 22, Steiner discloses a load control system (i.e., lighting control system 100’ in Fig. 17A) for controlling power (i.e., AC power) delivered from a power source (i.e., AC power supply 102 of Fig. 17A) to an electrical load (i.e., lighting load 104 of Fig. 17A; See Abstract), the system (i.e., said lighting control system) comprising:
a remote controller (i.e., remote control 130 of Fig. 17A; See ¶¶ [0108]-[0109]);
a load control device (i.e., dimmer switch 110’ of Fig. 17A) that is a separate device from the remote controller (i.e., said dimmer switch is separated from said remote control in Fig. 17A) and that is adapted to be coupled in series electrical connection between the power source (i.e., said AC power supply) and the electrical load (i.e., said lighting load) for controlling the power (i.e., said AC power) delivered to the electrical load (i.e., said lighting load; See ¶ [0048] and ¶ [0108]) via a switching circuit (i.e., controllably conductive device 210 of Fig. 2A; See ¶¶ [0058]-[0060]), the load control device (i.e., said dimmer switch) comprising
a load control communication circuit (i.e., RF receiver 222 of Fig. 2A); and
a sensor (i.e., remote occupancy sensor 120 in Fig. 17A) comprising:
a sensor communication circuit (i.e., RF transmitter 242 of Fig. 2B);
a control circuit (i.e., controller 230 of Fig. 2B) configured to:
receive signals (i.e., occupancy control signal VOCC in Fig. 2B) representing the change of infrared energy in frequency (i.e., infrared energy detected by PIR detector 310 in Fig. 3; See ¶ [0067]);
determine occupancy from the received signals (i.e., said occupancy control signal VOCC; See ¶ [0071]); and
(ii) transmit a command (i.e., digital message) via the communication circuit (i.e., said RF transmitter) to the load control device (i.e., said dimmer switch) based on the determination of occupancy (i.e., said digital message comprising appropriate command dependent upon the various operating characteristics of the occupancy sensor and the magnitude of the occupancy control signal VOCC and the ambient light level control signal VAMB; See ¶ [0064]);
wherein the sensor (i.e., said remote occupancy sensor) is separate from the load control device (i.e., said dimmer switch) and the remote controller (i.e., said remote control; See Fig. 17A); and
further wherein the load control device (i.e., said dimmer switch) is configured to receive the command (i.e., said digital message) via the communication circuit of the load control device (i.e., via said RF receiver; See ¶ [0061] AND ¶ [0064]) and to control the power (i.e., said AC power) delivered via the switching circuit (i.e., said controllably conductive device) to the electrical load (i.e., said lighting load) in response to the command (i.e., response to said digital message; See ¶ [0108]).
Steiner does not teach that the sensor comprising: a local ultrasonic transmitter configured to transmit ultrasonic waves at the ultrasonic frequency; an ultrasonic receiver configured to receive the ultrasonic waves from the local ultrasonic transmitter; the control circuit operatively coupled to the ultrasonic receiver, the control circuit configured to: (i) detect occupancy based on the received ultrasonic waves by at least one of: (a) detecting a period of amplitude modulation from the ultrasonic waves received from the remote ultrasonic transmitter, and (b) detecting a Doppler shift of the ultrasonic frequency from the ultrasonic waves received from the local ultrasonic transmitter.
	Cameron discloses an occupancy sensor system (See Fig. 1 and Abstract), wherein
a sensor (i.e., occupancy sensor 10 of Fig. 1) comprising:
a local ultrasonic transmitter (i.e., transmitter circuit 30 of Fig. 2) configured to transmit ultrasonic waves (i.e., ultrasonic sound; See col. 2, lines 24-26 and 38-40) at an ultrasonic frequency (i.e., 25kHz; See col. 2, lines 56-63);
an ultrasonic receiver (i.e., receiver 32 of Fig. 2) configured to receive the ultrasonic waves (i.e., said ultrasonic sound; See col. 2, lines 24-26 and 38-40) transmitted by the local ultrasonic transmitter (i.e., said transmitter circuit; See col. 2, lines 64 through col. 3, line 2);
a control circuit (i.e., circuit including high pass filter 34, band pass filter 36, variable gain amplifier 40, switching circuit 42, narrow band filter 44, and their associated peripheral components in Fig. 2) operatively coupled to the ultrasonic receiver (See Fig. 2, wherein said circuit is coupled to said receiver), the control circuit (i.e., said circuit) configured to:
(i) detect occupancy (i.e., human movement) based on the received ultrasonic waves (i.e., reflected ultrasonic signals; See col. 2, lines 64-65) by (a) detecting a Doppler shift of the ultrasonic waves received from the local ultrasonic transmitter (i.e., based on doppler-shift; See col. 1 lines 9-15 and col. 2, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said sensor (i.e., occupancy sensor), as disclosed by Cameron, in said sensor (i.e., remote occupancy sensor), as disclosed by Steiner, for the advantage of improving for switching off the power to the electrical load (i.e., electric load) in the absence of the detection of movement from the change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency (i.e., doppler-shift) of the transmission signal (See Cameron, col. 1, lines 24-27).
Steiner, as modified by Cameron, does not teach that the load control system comprises a remote ultrasonic transmitter configured to transmit ultrasonic waves characterized by an ultrasonic frequency, wherein the remote ultrasonic transmitter does not include a receiver for receiving ultrasonic waves transmitted by the remote ultrasonic transmitter, and wherein the remote ultrasonic transmitter is configured to be plugged into an electrical outlet; the ultrasonic receiver configured to receive ultrasonic waves from the remote ultrasonic transmitter.
Shilling discloses an occupancy sensor system (See Fig. 1 and Abstract), wherein
a remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) configured to transmit ultrasonic waves characterized by an ultrasonic frequency (i.e., ultrasonic transmitter 206 coupled to oscillator circuit 204 generating an approximately 40 kHz signal in Fig. 2; See ¶ [0024]),
wherein the remote ultrasonic transmitter (i.e., said transmitter portion) does not include a receiver (i.e., receiver portion 120 of Fig. 4) for receiving ultrasonic waves transmitted by the remote ultrasonic transmitter (i.e., not co-located; See ¶ [0029] and ¶ [0032]), and
wherein the remote ultrasonic transmitter (i.e., said ultrasonic transmitter) is configured to be plugged into an electrical outlet (i.e., electrical outlet 112 of Fig. 1; See ¶ [0022]);
an ultrasonic receiver (i.e., ultrasonic receiver 340 and hardware processing 328 in Fig. 3) configured to receive attenuated ultrasonic waves from the remote ultrasonic transmitter (i.e., collecting the reflected energy; See ¶ [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added said remote ultrasonic transmitter (i.e., transmitter) and said remote ultrasonic receiver (i.e., receiver), as disclosed by Shilling, to said remote controller (i.e., remote control of Steiner) and said ultrasonic receiver (i.e., receiver of Cameron), respectively, as disclosed by Steiner, as modified by Cameron, for the advantage of providing an occupancy sensor that the ultrasonic receiver can accurately detect occupancy in the space without direct access to the original transmitted ultrasonic waves (i.e., waveform; See Shilling, ¶¶ [0006]-[0007]).

Referring to claim 23, Steiner, as modified by Cameron and Shilling, teaches that
the load control device (i.e., dimmer switch 110’ in Fig. 17A of Steiner) further comprises a controllably conductive device comprising a relay (i.e., switching device, e.g., relay 308 in Fig. 3 of Shilling).

Referring to claim 24, Shilling teaches that
the remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 1) is configured to be located on a first wall (e.g., a wall having an electrical outlet 112 of Fig. 1; See ¶ [0022]), and the load control device (i.e., switch 122 having receiver portion 120 in Fig. 1) is configured to be located on a second wall (e.g., another wall having a wall box 124 of Fig. 1; See ¶ [0023]), the first wall being different from the second wall (i.e., the mentioned two walls are different because said receiver portion is located remotely from said transmitter portion; See ¶ [0018]).

Referring to claim 25, Steiner discloses a system (i.e., lighting control system 100’ in Fig. 17A) comprising:
a remote controller (i.e., remote control 130 of Fig. 17A; See ¶¶ [0108]-[0109]); and
a sensor (i.e., remote occupancy sensor 120 in Fig. 17A) comprising:
a sensor communication circuit (i.e., RF transmitter 242 of Fig. 2B);
a control circuit (i.e., controller 230 of Fig. 2B) operatively coupled to the sensor communication circuit (i.e., said RF transmitter being coupled to said controller in Fig. 2B), the control circuit (i.e., said controller) configured to:
receive signals (i.e., occupancy control signal VOCC in Fig. 2B) generated by an infrared detector (i.e., infrared energy detected by PIR detector 310 in Fig. 3; See ¶ [0067]);
determine whether a space is occupied or vacant (i.e., occupancy status) based on the received signals (i.e., said occupancy control signal VOCC; See ¶ [0071]); and
transmit a command (i.e., digital message) via the sensor communication circuit (i.e., said RF transmitter) that indicates the space is occupied in response to determining the space is occupied (i.e., said digital message comprising appropriate command dependent upon the various operating characteristics of the occupancy sensor and the magnitude of the occupancy control signal VOCC and the ambient light level control signal VAMB; See ¶ [0064]);
wherein the remote controller (i.e., said remote control) and the sensor (i.e., said remote occupancy sensor) are each separate devices (See Fig. 17A).
Steiner does not teach that the sensor comprising: a local ultrasonic transmitter configured to transmit ultrasonic waves at an ultrasonic frequency; an ultrasonic receiver configured to: receive ultrasonic waves, wherein the received ultrasonic waves comprise ultrasonic waves transmitted by the local ultrasonic transmitter; determine whether there are periods of frequency modulation in the received ultrasonic waves; and generate one or more ultrasonic sense signals in response to determining whether there are periods of frequency modulation in the received ultrasonic waves; and the control circuit operatively coupled to the ultrasonic receiver, the control circuit configured to: receive the signals generated by the ultrasonic receiver; determine whether a space is occupied or vacant based on the received signals.
Cameron discloses an occupancy sensor system (See Fig. 1 and Abstract), wherein
a sensor (i.e., occupancy sensor 10 of Fig. 1) comprising:
a local ultrasonic transmitter (i.e., transmitter circuit 30 of Fig. 2) configured to transmit ultrasonic waves (i.e., ultrasonic sound; See col. 2, lines 24-26 and 38-40) at an ultrasonic frequency (i.e., 25kHz; See col. 2, lines 56-63);
an ultrasonic receiver (i.e., receiver 32, high pass filter 34, band pass filter 36, and low pass demodulator 38 in fig. 2) configured to:
receive the ultrasonic waves (i.e., said ultrasonic sound; See col. 2, lines 24-26 and 38-40), wherein the received ultrasonic waves comprise ultrasonic waves transmitted by the local ultrasonic transmitter (i.e., said transmitter circuit; See col. 2, lines 64 through col. 3, line 2);
determine whether there are periods of frequency modulation (i.e., doppler-shift) in the received ultrasonic waves (See col. 2, lines 40-43); and
generate one or more ultrasonic sense signals (i.e., doppler-shift signal) in response to determining whether there are periods of frequency modulation in the received ultrasonic waves (See col. 2, line 64 through col. 3, line 2);
a control circuit (i.e., circuit including variable gain amplifier 40, switching circuit 42, narrow band filter 44, and their associated peripheral components in Fig. 2) operatively coupled to the ultrasonic receiver (See Fig. 2, wherein said circuit is coupled to said receiver, high pass filter, band pass filter, and low pass demodulator), the control circuit (i.e., said circuit) configured to:
receive the signals generated by the ultrasonic receiver (i.e., said doppler-shift signal; See col. 2, line 64 through col. 3, line 2);
determine whether a space is occupied or vacant (i.e., human movement) based on the received signals (i.e., based on doppler-shift; See col. 1 lines 9-15 and col. 2, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said sensor (i.e., occupancy sensor), as disclosed by Cameron, in said sensor (i.e., remote occupancy sensor), as disclosed by Steiner, for the advantage of improving for switching off the power to the electrical load (i.e., electric load) in the absence of the detection of movement from the change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency (i.e., doppler-shift) of the transmission signal (See Cameron, col. 1, lines 24-27).
Steiner, as modified by Cameron, does not teach that the system comprises a remote ultrasonic transmitter configured to transmit the ultrasonic waves characterized by the ultrasonic frequency, wherein the remote ultrasonic transmitter does not include a receiver for receiving ultrasonic waves transmitted by the remote ultrasonic transmitter; and the received ultrasonic waves comprise ultrasonic waves transmitted by the remote ultrasonic transmitter.
Shilling discloses an occupancy sensor system (See Fig. 1 and Abstract), wherein
a remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) configured to transmit ultrasonic waves characterized by an ultrasonic frequency (i.e., ultrasonic transmitter 206 coupled to oscillator circuit 204 generating an approximately 40 kHz signal in Fig. 2; See ¶ [0024]), wherein
the remote ultrasonic transmitter (i.e., said transmitter portion) does not include a receiver (i.e., receiver portion 120 of Fig. 4) for receiving ultrasonic waves transmitted by the remote ultrasonic transmitter (i.e., not co-located; See ¶ [0029] and ¶ [0032]); and
an ultrasonic receiver (i.e., ultrasonic receiver 340 and hardware processing 328 in Fig. 3) configured to receive ultrasonic waves (i.e., collecting the reflected energy), and the received ultrasonic waves comprise ultrasonic waves transmitted by the remote ultrasonic transmitter (See ¶ [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added said remote ultrasonic transmitter (i.e., transmitter) and said remote ultrasonic receiver (i.e., receiver), as disclosed by Shilling, to said remote controller (i.e., remote control of Steiner) and said ultrasonic receiver (i.e., receiver, high pass filter, band pass filter, and low pass demodulator of Cameron), respectively, as disclosed by Steiner, as modified by Cameron, for the advantage of providing an occupancy sensor that the ultrasonic receiver can accurately detect occupancy in the space without direct access to the original transmitted ultrasonic waves (i.e., waveform; See Shilling, ¶¶ [0006]-[0007]).

Referring to claim 32, Steiner discloses a system (i.e., lighting control system 100’ in Fig. 17A) comprising:
a plurality of remote controllers (i.e., one or more remote controls 130 of Fig. 17A; See ¶¶ [0108]-[0109]); and
a sensor (i.e., remote occupancy sensor 120 in Fig. 17A) comprising:
a sensor communication circuit (i.e., RF transmitter 242 of Fig. 2B);
a control circuit (i.e., controller 230 of Fig. 2B) operatively coupled to the sensor communication circuit (i.e., said RF transmitter being coupled to said controller in Fig. 2B), the control circuit (i.e., said controller) configured to:
receive signals (i.e., occupancy control signal VOCC in Fig. 2B) generated by an infrared detector (i.e., infrared energy detected by PIR detector 310 in Fig. 3; See ¶ [0067]);
determine whether a space is occupied or vacant (i.e., occupancy status) based on the received signals (i.e., said occupancy control signal VOCC; See ¶ [0071]); and
transmit a command (i.e., digital message) via the sensor communication circuit (i.e., said RF transmitter) that indicates the space is occupied in response to determining the space is occupied (i.e., said digital message comprising appropriate command dependent upon the various operating characteristics of the occupancy sensor and the magnitude of the occupancy control signal VOCC and the ambient light level control signal VAMB; See ¶ [0064]);
wherein each of the plurality of remote controller (i.e., said one or more remote controls) and the sensor (i.e., said remote occupancy sensor) are separate devices (See Fig. 17A).
Steiner does not teach that the sensor comprising: ultrasonic receiver configured to: receive ultrasonic waves, wherein the received ultrasonic waves comprise ultrasonic waves transmitted by the plurality of remote ultrasonic transmitter; and generate signals in response to the received ultrasonic waves; and the control circuit operatively coupled to the ultrasonic receiver, the control circuit configured to: receive the signals generated by the ultrasonic receiver; determine whether a space is occupied or vacant based on the received signals.
Cameron discloses an occupancy sensor system (See Fig. 1 and Abstract), wherein
a sensor (i.e., occupancy sensor 10 of Fig. 1) comprising:
ultrasonic receiver (i.e., receiver 32, high pass filter 34, band pass filter 36, and low pass demodulator 38 in fig. 2) configured to:
receive the ultrasonic waves (i.e., said ultrasonic sound; See col. 2, lines 24-26 and 38-40), wherein the received ultrasonic waves comprise ultrasonic waves transmitted by a remote ultrasonic transmitter (i.e., transmitter circuit 30 of Fig. 2; See col. 2, lines 64 through col. 3, line 2);
generate signals (i.e., doppler-shift signal) in response to the received ultrasonic waves (See col. 2, line 64 through col. 3, line 2);
a control circuit (i.e., circuit including variable gain amplifier 40, switching circuit 42, narrow band filter 44, and their associated peripheral components in Fig. 2) operatively coupled to the ultrasonic receiver (See Fig. 2, wherein said circuit is coupled to said receiver, high pass filter, band pass filter, and low pass demodulator), the control circuit (i.e., said circuit) configured to:
receive the signals generated by the ultrasonic receiver (i.e., said doppler-shift signal; See col. 2, line 64 through col. 3, line 2);
determine whether a space is occupied or vacant (i.e., human movement) based on the received signals (i.e., based on doppler-shift; See col. 1 lines 9-15 and col. 2, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said sensor (i.e., occupancy sensor), as disclosed by Cameron, in said sensor (i.e., remote occupancy sensor), as disclosed by Steiner, for the advantage of improving for switching off the power to the electrical load (i.e., electric load) in the absence of the detection of movement from the change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency (i.e., doppler-shift) of the transmission signal (See Cameron, col. 1, lines 24-27).
Steiner, as modified by Cameron, does not teach that the system comprises a plurality of remote ultrasonic transmitters, each configured to transmit the ultrasonic waves characterized by the ultrasonic frequency, wherein each of the plurality of remote ultrasonic transmitters does not include a receiver for receiving ultrasonic waves; and the received ultrasonic waves comprise ultrasonic waves transmitted by the plurality of remote ultrasonic transmitters; determine whether there are periods of amplitude modulation in the received ultrasonic waves; and generate signals in response to determining whether there are periods of amplitude modulation in the received ultrasonic waves.
Shilling discloses an occupancy sensor system (See Fig. 1 and Abstract), wherein
a remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) configured to transmit ultrasonic waves characterized by an ultrasonic frequency (i.e., ultrasonic transmitter 206 coupled to oscillator circuit 204 generating an approximately 40 kHz signal in Fig. 2; See ¶ [0024]), wherein
the remote ultrasonic transmitter (i.e., said transmitter portion) does not include a receiver (i.e., receiver portion 120 of Fig. 4) for receiving ultrasonic waves (i.e., not co-located; See ¶ [0029] and ¶ [0032]); and
a control circuit (i.e., microcontroller 310 of Fig. 3; See ¶¶ [0026]-[0028]) configured to:
receive ultrasonic waves (i.e., collected reflected energy; See ¶ [0029]), wherein the received ultrasonic waves comprise ultrasonic waves transmitted by the plurality of remote ultrasonic transmitters (See Step 504 in Fig. 5 and ¶ [0036]);
determine whether there are periods of amplitude modulation in the received ultrasonic waves (See Steps 506-508 in Fig. 5 and ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added said remote ultrasonic transmitter (i.e., transmitter portion) and said remote ultrasonic receiver (i.e., ultrasonic receiver and hardware processing), as disclosed by Shilling, to said remote controller (i.e., remote control of Steiner) and said ultrasonic receiver (i.e., receiver of Cameron), respectively, as disclosed by Steiner, as modified by Cameron, for the advantage of providing an occupancy sensor that the ultrasonic receiver can accurately detect occupancy in the space without direct access to the original transmitted ultrasonic waves (i.e., waveform; See Shilling, ¶¶ [0006]-[0007]).

Referring to claims 27 and 34, Shilling teaches that the remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) further comprises
an ultrasonic transmitting element (i.e., ultrasonic transmitter 206 of Fig. 4),
a drive circuit (i.e., means for generating ultrasonic energy at approximately 40 kHz) configure to energize the ultrasonic transmitting element (See ¶ [0019]), and
a low phase-noise oscillator circuit (i.e., local oscillator 204 of Fig. 4) configure to directly drive the drive circuit to cause the ultrasonic transmitting element (i.e., said ultrasonic transmitter) to transmit ultrasonic waves at the ultrasonic frequency (i.e., worst case error at 40 kHz is approximately 10.8 Hz; See ¶ [0031]).

Referring to claims 28 and 35, Shilling teaches that the remote ultrasonic transmitter (i.e., transmitter portion 110 of Fig. 4) further comprises
a power supply (i.e., power supply 202 of Fig. 2) configure to generate a supply voltage (e.g., low-voltage or DC power supply) for powering the low phase-noise oscillator circuit (i.e., local oscillator 204 of Fig. 4) and the drive circuit (i.e., means for generating ultrasonic energy at approximately 40 kHz; See ¶ [0021]).

Referring to claims 29 and 36, Shilling teaches that
the power supply of the remote ultrasonic transmitter is further configured to generate the supply voltage from an AC line voltage of an AC power source (i.e., power source 208 in Fig. 4; See ¶ [0021] and ¶ [0032]).

Referring to claims 31 and 38, Steiner teaches that
the sensor (i.e., remote occupancy sensor 120 in Fig. 17A) is configured to be mounted to a ceiling (See ¶ [0049]).

Referring to claim 33, Cameron teaches that
a local ultrasonic transmitter (i.e., transmitter circuit 30 in Fig. 2) disposed proximate the ultrasonic receiver (i.e., said transmitter circuit 30 is disposed proximate receiver 32 in Fig. 2); and wherein
the ultrasonic receiver (i.e., said receiver) is further configured to:
receive ultrasonic waves (i.e., ultrasonic sound signal) transmitted by the local ultrasonic transmitter (i.e., by said transmitter circuit; See col. 2, lines 40-44); and
determine whether there are periods of amplitude modulation (i.e., reflected ultrasonic signal) in the received ultrasonic waves transmitted by the local ultrasonic transmitter (See col. 2, line 64 through col. 3, line 2).

Claims 7, 17-20, 26, 30, and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Steiner [US 2010/0052576 A1] in view of Cameron [US 4,661,720] and Shilling [US 2014/0119160 A1] as applied to claims 1-6, 10-16, 21-25, 27-29, 31-36, and 38 above, and further in view of Welles, II et al. [US 2002/0167417 A1; hereinafter “Welles”].
Referring to claim 7, Steiner, as modified by Cameron and Shilling, discloses all the limitations of the claim 7, including a suitable source of power (i.e., power source 208 in Fig. 3 of Shilling) configured to produce a voltage for powering the oscillator circuit and the drive circuit (See Shilling, See ¶ [0021]), except that does not expressly teach the remote ultrasonic transmitter further comprising a battery configured to produce a battery voltage for powering the oscillator circuit and the drive circuit.
Welles discloses a location system for determining the location of a tagged item in a facility (See Abstract), wherein a remote ultrasonic transmitter (i.e., ultrasonic room transmitter 65 of Fig. 2) comprises 
a battery (i.e., batteries) configured to produce a battery voltage (i.e., power) for powering (See ¶ [0038]) an oscillator circuit (i.e., tone generator 84 of Fig. 4) and a drive circuit (i.e., control circuit 82 of Fig. 2; See ¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said battery (i.e., batteries), as disclosed by Welles, for said suitable source of power (i.e., power source), as disclosed by Steiner, as modified by Cameron and Shilling, for the advantage of mounting the remote ultrasonic transmitter (i.e., room transmitter) in a variety of positions in a room or area of a facility (See Welles, ¶ [0038]).

Referring to claim 17, Steiner, as modified by Cameron and Shilling, discloses all the limitations of the claim 17 except that does not expressly teach at least two remote ultrasonic transmitters.
Welles discloses a location system for determining the location of a tagged item in a facility (See Abstract), wherein 
at least two remote ultrasonic transmitters (i.e., UST 1 212, UST 2 214, and UST 3 216 within ROOM 1 in Fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have installed said battery (i.e., batteries), as disclosed by Welles, for said suitable source of power (i.e., power source), as disclosed by Steiner, as modified by Cameron and Shilling, for the advantage of mounting the remote ultrasonic transmitter (i.e., room transmitter) in a variety of positions in a room or area of a facility (See Welles, ¶ [0038]).

Referring to claim 18, Welles teaches that the at least two remote ultrasonic transmitters  (i.e., UST 1 212, UST 2 214, and UST 3 216 within ROOM 1 202 in Fig. 14) and the sensor (i.e., TAG A in Fig. 14) each comprises
an ultrasonic coverage pattern (i.e., propagated signal pattern) based on the transmission of the respective ultrasonic waves from the respective ultrasonic transmitter (See Fig. 14, wherein each UST propagates ultrasonic signal, and ¶ [0038]), and wherein
the at least two remote ultrasonic transmitters (i.e., said UST 1, UST 2, and UST 3) and the sensor (i.e., said TAG A) are placed in a room (i.e., ROOM 1 202 in Fig. 14) such that the respective ultrasonic coverage patterns of each of the at least two remote ultrasonic transmitters and the sensor overlap to substantially fill the room with ultrasonic waves (i.e., said propagated signal patterns are overlapped within said ROOM 1 in Fig. 14).

Referring to claim 19, Steiner, as modified by Cameron, Shilling, and Welles, teaches that
the at least two remote ultrasonic transmitters (i.e., transmitter portion 110 in Fig. 4 of Shilling and UST 1 212, UST 2 214, and UST 3 216 in Fig. 14 of Welles) and the sensor (i.e., remote occupancy sensor 120 in Fig. 17A of Steiner and TAG A in Fig. 14 of Welles) are configured to increase a range of occupancy detection within the room (See Shilling, ¶ [0029]).

Referring to claim 20, Steiner, as modified by Cameron, Shilling, and Welles, teaches that the room (i.e., ROOM 1 202 in Fig. 14 of Welles) comprises
at least a first, a second and a third wall (i.e., wall attaching UST 1 212, wall attaching UST 2 214, and wall attaching UST 3 216 within ROOM 1 202 in Fig. 14 of Welles) wherein1
each wall has at least one of: the at least two remote ultrasonic transmitters (each wall has said ultrasonic transmitters USTs in Fig. 14 of Welles) and the sensor (i.e., remote occupancy sensor 120 in Fig. 17A of Steiner; See Steiner, ¶ [0049]).

Referring to claim 26, Steiner, as modified by Cameron and Shilling, discloses all the limitations of the claim 26 including the ultrasonic receiver (i.e., ultrasonic receiver 340 and hardware processing 328 in Fig. 3 of Shilling) is further configured to determine whether there are periods of frequency modulation (i.e., doppler-shift) in the received ultrasonic waves transmitted by the second remote ultrasonic transmitter (See Cameron, col. 2, lines 40-43) except that does not expressly teach that the remote ultrasonic transmitter comprises a first remote ultrasonic transmitter, the system further comprising a second remote ultrasonic transmitter configured to transmit ultrasonic waves characterized by the ultrasonic frequency: and wherein the ultrasonic receiver is further configured to: receive ultrasonic waves transmitted by the local ultrasonic transmitter.
Welles discloses a location system for determining the location of a tagged item in a facility (See Abstract), wherein 
a remote ultrasonic transmitter (i.e., room transmitter 65 in Fig. 2) comprises a first remote ultrasonic transmitter (e.g., UST 1 212 in Fig. 14),
the system (i.e., said location system for determining the location of a tagged item in a facility) further comprising
a second remote ultrasonic transmitter (e.g., UST 2 214 in Fig. 14) configured to transmit ultrasonic waves characterized by ultrasonic frequency (i.e., those USTs propagate ultrasonic signal; See ¶ [0038]); and wherein
an ultrasonic receiver (i.e., TAG A in Fig. 14) is further configured to: receive ultrasonic waves transmitted by the second remote ultrasonic transmitter (See Welles, ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said multiple remote ultrasonic transmitters, as disclosed by Welles, in said system (i.e., lighting control system), as disclosed by Steiner, as modified by Cameron and Shilling, for the advantage of providing enhanced location capability (See Welles, ¶ [0004] and ¶ [0010]).

Referring to claims 30 and 37, Steiner, as modified by Cameron and Shilling, discloses all the limitations of the claim 30, including the remote ultrasonic transmitter (i.e., transmitter portion 110 in Fig. 4 of Shilling) configured to power the low phase-noise oscillator circuit (i.e., local oscillator 204 in Fig. 4 of Shilling) and the drive circuit (i.e., means for generating ultrasonic energy at approximately 40 kHz; See Shilling, ¶ [0019]) from a suitable source of power (i.e., power source 208 in Fig. 3 of Shilling; See Shilling, See ¶ [0021]), except that does not expressly teach the remote ultrasonic transmitter is further configured to power the low phase-noise oscillator circuit and the drive circuit from a battery.
Welles discloses a location system for determining the location of a tagged item in a facility (See Abstract), wherein a remote ultrasonic transmitter (i.e., ultrasonic room transmitter 65 of Fig. 2) is configured to
power a low phase-noise oscillator circuit (i.e., tone generator 84 of Fig. 4) and a drive circuit (i.e., control circuit 82 of Fig. 2) from a battery (i.e., batteries; See ¶¶ [0038]- [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said battery (i.e., batteries), as disclosed by Welles, for said suitable source of power (i.e., power source), as disclosed by Steiner, as modified by Cameron and Shilling, for the advantage of mounting the remote ultrasonic transmitter (i.e., room transmitter) in a variety of positions in a room or area of a facility (See Welles, ¶ [0038]).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Steiner [US 2010/0052576 A1] in view of Cameron [US 4,661,720] and Shilling [US 2014/0119160 A1] as applied to claims 1-6, 10-16, 21-25, 27-29, 31-36, and 38 above, and further in view of Barnert [US 4,864,256].
Referring to claim 8, Steiner, as modified by Cameron and Shilling, discloses all the limitations of the claim 8, except that does not teach the low phase-noise oscillator circuit comprising a Pierce oscillator circuit having a crystal.
Barnert discloses an oscillator with reduced harmonics (See Abstract), wherein
a low phase-noise oscillator circuit (i.e., oscillator in Fig. 4) comprises a Pierce oscillator circuit (i.e., Pierce oscillator in Fig. 4) having a crystal (i.e., crystal 16 of Fig. 4; See col. 4, lines 30-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said low phase-noise oscillator circuit (i.e., local oscillator), as disclosed by Steiner, as modified by Cameron and Shilling, by said Pierce oscillator circuit (i.e., Pierce oscillator), as disclosed by Barnert, for the advantage of reducing the amount of unwanted harmonics (See Barnert, col. 7, lines 19-21).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Steiner [US 2010/0052576 A1] in view of Cameron [US 4,661,720] and Shilling [US 2014/0119160 A1] as applied to claims 1-6, 10-16, 21-25, 27-29, 31-36, and 38 above, and further in view of Yen et al. [US 2012/0098440 A1; hereinafter “Yen”].
Referring to claim 9, Steiner, as modified by Cameron and Shilling, discloses all the limitations of the claim 9, except that does not teach the load control device comprising a ceiling mounted load control device.
Yen discloses an automatic lighting control system (See ¶ [0001]), wherein
a load control device (i.e., automatic lighting control S in Fig. 3) comprises a ceiling mounted load control device (See ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined said load control device (i.e., dimmer switch), as disclosed by Steiner, as modified by Cameron and Shilling, with said load control device (i.e., automatic lighting control S), as disclosed by Yen, for the advantage of saving electric power effectively by the modified load control device (i.e., automatic lighting control device; See Yen, ¶¶ [0016]-[0017]).

Response to Arguments
Reissue applicant's arguments filed on April 7, 2022 have been fully considered but they are not persuasive.
In response to the reissue applicant’s arguments with respect to claim interpretation under 35 U.S.C. § 112(f) in the Response at pages 16-22, the Examiner has fully considered.
First, the reissue applicant argues that the claim 1 reciting a term “device” does not invoke 35 U.S.C. § 112(f) because (i) the term “device” recited in the subject matter “load control device” is a specific device described using specific rather than nonce term and the load control device includes a hardware element “communication circuit,” (ii) the Office fails to set forth a sufficient explanation to rebut a presumption that 35 U.S.C. § 112(f) does not apply due to the absence of the word “means” (or “step”) in the claim, and (iii) the load control device would be recognized by one of ordinary skill in the art as having sufficiently definite structure because the amended claim 1 recites a load control device includes a “switching circuit” (See the Response at page 17, line 4 through page 19, line 12).
A claim limitation should be interpreted according to 35 U.S.C. § 112(f) if it meets 3-prong analysis for means-type claims (See MPEP 2181(I) Determining whether a Claim Limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph).
The claim 1 recites “a load control device configured to be coupled in series between the power source and the electrical load for controlling the power to the electrical load via a switching circuit” in lines 3-4 and “the load control device is configured to receive the command via the communication circuit of the load control device and to control the power delivered via the switching circuit to the electrical load in response to the command” in lines 28-30.
In the specification of the ‘916 Patent, the device recited in the subject matter “load control device” foregoing is disclosed as a hardware for a structural element, and the other words “load control” are used for conveying the function without imparting structure (See col. 4, line 40 through col. 5, line 49 and “load control device 210” in Fig. 2). In other words, the original specification states what the “load control device” does, not what the “load control device” is.
Accordingly, the term “device” is a substitute for “means” because it is a generic placeholder and does not limit the scope of the claim to any specific manner/structure for performing the claimed function “load control,” i.e., controlling the power delivered via a switching circuit to the electrical load in response to a command received via a communication circuit.
However, the generic placeholder “device” is modified by “communication circuit” and “switching circuit” which are sufficient structure for achieving specified function.
Therefore, this claim limitation including the phrase “load control device” recited in the amended claim 1 is not being interpreted under 35 U.S.C. § 112(f).
Second, the reissue applicant argues that the claims 1, 22, 25 reciting a term “control circuit” does not invoke 35 U.S.C. § 112(f) because the term “control circuit” confers a sufficiently definite meaning and has sufficiently definite structure (See the Response at page 20, line 1 through page 21, line 10).
The claims 1, 22, 25 recite “a control circuit configured to receive signals representing the attenuated and reflected ultrasonic waves; determine occupancy from the received signals; transmit a command ...” or the similar.
In the specification of the ‘916 Patent, the circuit recited in the subject matter ”control circuit” foregoing is disclosed as a hardware for a structural element, and the other word “control” is used for conveying the function without imparting structure (See col. 7, lines 47-51, col. 15, lines 30-35, and “control circuit 820” in Fig. 8).
Accordingly, the term “circuit” is a substitute for “means” because it is a generic placeholder and does not limit the scope of the claims to any specific manner/structure for performing the claimed function “control,” i.e., receiving signals representing the attenuated and reflected ultrasonic waves; determining occupancy from the received signals; transmitting a command ... or the similar.  And, the generic placeholder “circuit” is not further modified by sufficient structure or material performing the claimed function.
In summary, the Examiner agrees that an ordinary off-the-shelf “control circuit” may be known as structure. However, reissue applicant’s position misses the point.  The question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.
Because the claimed phrase issue does not recite sufficient structure for performing the claimed function, this claim limitation including the phrase “control circuit” recited in the claims 1, 22, 25 is being interpreted under 35 U.S.C. § 112(f).
Although the reissue applicant quoted MPEP 2181 as if courts found the term “circuit” not to invoke 35 U.S.C. § 112(f) because the court decided “the court found the recitation of ‘aesthetic correction circuitry’ sufficient to avoid pre-AIA  35 U.S.C. § 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art” (See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332), the recitation of “control circuitry” in this case is not sufficient to avoid 35 U.S.C. § 112(f) treatment because the term “circuit,” combined with a description of the function “control” of the circuit, is not connoted sufficient structure to one of ordinary skill in the art. 
Third, the reissue applicant argues that the claim 27 reciting a term “drive circuit” does not invoke 35 U.S.C. § 112(f) because the term “drive circuit” used in conjunction with the term “ultrasonic transmitting element” recites a defined piece of circuitry (i.e., hardware) used for a specific purpose (i.e., driving an ultrasonic transmitter; See the Response at page 21, line 11 through page 22, line 3).
The claim 27 recites “a drive circuit configured to energize the ultrasonic transmitting element”.
In the specification of the ‘916 Patent, the circuit recited in the subject matter ”drive circuit” foregoing is disclosed as a hardware for a structural element, and the other word “drive” is used for conveying the function without imparting structure (See col. 8, lines 51-58 and “drive circuit 854” in Fig. 8).
Accordingly, the term “circuit” is a substitute for “means” because it is a generic placeholder and does not limit the scope of the claims to any specific manner/structure for performing the claimed function “drive,” i.e., energizing the ultrasonic transmitting element.  And, the generic placeholder “circuit” is not further modified by sufficient structure or material performing the claimed function.
Therefore, this claim limitation including the phrase “drive circuit” recited in the claim 27 is being interpreted under 35 U.S.C. § 112(f).
Nonetheless, the reissue applicant essentially argues that the “drive circuit” includes specific hardware structure such as described in the specification of the ‘916 Patent because the term “drive circuit” used in conjunction with the term “ultrasonic transmitting element” recites a defined piece of circuitry (i.e., hardware) used for a specific purpose (i.e., driving an ultrasonic transmitter).
As discussed in the above, if a claim limitation meets 3-prong analysis for means-type claims, it should be interpreted according to 35 U.S.C. § 112(f) (See paragraph 5 in this Office action).  In this case, the limitation “a drive circuit configured to energize the ultrasonic transmitting element” should be interpreted according to 35 U.S.C. § 112(f) because (i) prong (A) is met since the term “circuit” is used as a generic placeholder that is a substitute for “means” based on the evaluation of the specification of the ‘916 Patent; (ii) prong (B) is met since the “circuit” is modified by the functional recitation “configure to energize the ultrasonic transmitting element”; and (iii) prong (C) is met since there is no structure that performs the function.  Although the reissue applicant alleges that the structure for performing the functions are described in the specification of the ‘916 Patent, those limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In conclusion, the reissue applicant’s arguments on these points are not persuasive.

In response to the reissue applicant’s arguments with respect to claim objections in the Response at page 22, they have been fully considered.
The informalities identified in the prior claims 1, 16, 22, and 25-31 have been withdrawn thanks to the instant amendment of the claims.  However, the amended claims 1 and 22 are newly objected because of the informalities identified in the paragraph 6 of this Office action.
 
In response to the reissue applicant’s argument with respect to rejection under 35 U.S.C. § 112(b) in the Response at pages 23-24, the Examiner respectfully disagrees.
The reissue applicant argues that the rejection of claims 1-31 under 35 U.S.C. § 112(b) is moot because the reissue applicant disagrees that the term “control circuit” invokes 35 U.S.C. § 112(f); thus, it does not need to disclose an algorithm for performing the claimed functions by the control circuit, which is any one of “microcontroller,” ”PLD,” “microcomputer,” “ASIC,” or “FPGA”.
Contrary to the reissue applicant’s argument, the term “control circuit” invokes 35 U.S.C. § 112(f) (See the paragraphs 5 and 16 in this Office action).  Accordingly, the disclosure of the ‘916 Patent should provide an algorithm that performs the function of (i) how to receive signals representing the attenuated ultrasonic waves and the reflected ultrasonic waves, (ii) how to determine occupancy from the received signals, and (iii) how to transmit a command.
However, the specification of the ‘916 Patent is devoid the algorithm.
Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s argument with respect to rejection under 35 U.S.C. § 251 in the Response at pages 24-26, it has been fully considered.
The new claims 25 and 32 are broader in scope than the original independent claims 1 and 22 because the reissue applicant deleted/omitted the original limitation “determine occupancy from the received signals based on at least one of (i) a change in amplitude between the attenuated ultrasonic waves and the characterized amplitude and (ii) a change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency” by the new limitations.
In addition, the broader aspects of the reissue claims 25 and 32 relate to the omitted limitation “determine occupancy from the received signals based on at least one of (i) a change in amplitude between the attenuated ultrasonic waves and the characterized amplitude and (ii) a change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency,” which was surrendered during the original prosecution of the ‘916 Patent.  In fact, said omitted limitation was introduced during the prosecution of the ‘916 Patent for the purpose of making the claims patentable over a rejection or objection made in the original application (See the application 14/569,618 of the ‘916 Patent, the Applicant’s amendment/response filed on 11/16/2017).
  The applicant of the original application 14/569,618 made argument on the record that said limitation was added to obviate the claim rejection (See the application 14/569,618 of the ‘916 Patent, the applicant’s remarks at page 10 filed on 11/16/2017).  It establishes the omitted limitation relating to subject matters previously surrendered (See MPEP § 1412.02).
Therefore, the reissue claims 25 and 32 and their correspondingly dependent claims should be rejected under 35 U.S.C. § 251, and the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s arguments with respect to rejection under 35 U.S.C. § 103 in the Response at pages 26-29, the Examiner respectfully disagrees.
The reissue applicant essentially argues that no combination of the prior arts Steiner, Cameron, and Shilling teach, show, or suggest the desirability of a single receiver/multiple transmitter system.
First, it is noted that the feature upon which the reissue applicant relies (i.e., single receiver/multiple transmitter system) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In fact, the claimed invention is not the asserted “single receiver/multiple transmitter system,” but a “load control system” using a local ultrasonic transmitter, a remote ultrasonic transmitter, and an ultrasonic receiver.  And, the combination of Steiner, Cameron, and Shilling renders the claims obvious (See the paragraph 13 in the Office action mailed on 10/7/2021).
The Examiner stresses that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, although the reissue applicant argues that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the reissue applicant’s arguments on these points are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992